PER CURIAM:
John Lee Morris, Sr., appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous. We have reviewed the record and the district court’s opinion accepting the magistrate judge’s recommendation and we affirm on the reasoning of the district court. See Morris v. N.C. Court of Appeals, No. CA-02-327 (M.D.N.C. May 22, 2002). We further deny Morris’ motions for payment of $35,000 from the North Carolina Supreme Court for falsification of the record; for payment of $35,000 from the North Carolina Court of Appeals for falsification of the record; for replacement of Bibles in every courthouse with dictionaries and the return of the Bibles to the schools; to amend his actions upon Jan Taylor & Ei-sai, Inc., and Mike Jones & the Budd Group; and for suspension of rules pursuant to Fed. R.App. P. 2. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.